UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) U.S. Geothermal Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 90338S102 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) CUSIP No. 90338S102 Page 2 of 7 Pages 1 NAMES OF REPORTING PERSONS AGFManagement Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [x] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario CANADA NUMBER OF SHARES BENEFICIALLY OWNED BY
